Name: 2006/132/EC: Commission Decision of 13 February 2006 recognising the fully operational character of the Italian database for bovine animals (notified under document number C(2006) 350)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  agri-foodstuffs;  marketing;  farming systems;  means of agricultural production;  Europe
 Date Published: 2006-02-23; 2007-05-08

 23.2.2006 EN Official Journal of the European Union L 52/33 COMMISSION DECISION of 13 February 2006 recognising the fully operational character of the Italian database for bovine animals (notified under document number C(2006) 350) (Only the Italian text is authentic) (2006/132/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (1), and in particular Article 6(3) thereof, Whereas: (1) Italy has presented a request for the recognition of the fully operational character of the database that forms part of the Italian system for the identification and registration of bovine animals, pursuant to Regulation (EC) No 1760/2000. (2) The Italian authorities have submitted appropriate information that was updated to 22 September 2005. (3) The Italian authorities have undertaken to improve the reliability of the database ensuring in particular that (i) additional measures, including inspections, shall be implemented to improve the respect of the seven days deadline for notification by the keeper of births, movements and deaths, (ii) additional measures shall be implemented to ensure proper follow-up of errors or omissions detected automatically or during on-the-spot inspections, (iii) additional measures shall be implemented to ensure that all movements, in particular to and from markets, are recorded in the database, (iv) additional measures shall be implemented to ensure that controls on identification and registration of bovine animals are carried out in accordance with Commission Regulation (EC) No 1082/2003 (2). (4) The Italian authorities undertook to implement the agreed improvement measures at the latest by 31 March 2006. (5) In view of the above, it is appropriate to recognise the fully operational character of the Italian database for bovine animals, HAS ADOPTED THIS DECISION: Article 1 The Italian database for bovine animals is recognised as fully operational from 1 April 2006. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 13 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 204, 11.8.2000, p. 1. Regulation as amended by the 2003 Act of Accession. (2) OJ L 156, 25.6.2003, p. 9. Regulation as amended by Regulation (EC) No 499/2004 (OJ L 80, 18.3.2004, p. 24).